         Case 1:20-cv-00080-JMC Document 27 Filed 05/27/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING

THE TRIAL LAWYERS COLLEGE,
a nonprofit corporation,

       Plaintiff,

v.                                                                   Case No. 1:20-cv-80-JMC

GERRY SPENCES TRIAL LAWYERS
COLLEGE AT THUNDERHEAD RANCH,
a nonprofit corporation,
GERALD L. SPENCE,
JOHN ZELBST,
REX PARRIS,
JOSEPH H. LOW,
KENT SPENCE, and
JOHN DOE individuals,

       Defendants.

                           TEMPORARY RESTRAINING ORDER

       On May 26, 2020, the parties, by counsel, appeared before the Court for a hearing on

Plaintiff’s Emergency Application for Ex Parte Temporary Restraining Order requesting

emergency injunctive relief to halt Defendants’ alleged infringement of Plaintiff’s federally-

registered trademarks, unlawful passing off, and false advertising. Although Plaintiff filed its

application ex parte, Plaintiff notified Defendants of this action and the hearing. Defendants filed

a response to the emergency application and participated in the hearing.

       The Court has considered Plaintiff’s application, the pleadings, the declaration, and

arguments of counsel. Accordingly, the Court concludes that at this stage of the litigation

sufficient evidence exists to issue a Temporary Restraining Order:

       1. From the evidence presented, the Court concludes that the harm, injury, loss, or damage

           is immediate and imminent to Plaintiff;
  Case 1:20-cv-00080-JMC Document 27 Filed 05/27/20 Page 2 of 5




2. From the evidence presented, the Court concludes that, for purposes of obtaining a

   temporary restraining order, Plaintiff will likely succeed on the merits of Plaintiff’s

   claims at the trial of this matter;

3. From the evidence presented, the Court concludes that if the Court did not issue this

   Temporary Restraining Order, Plaintiff would likely suffer immediate and irreparable

   injury, loss or damage because the harm, loss, and injury to Plaintiff may be difficult

   to ascertain and may not be susceptible to precise measurement during the pendency of

   this lawsuit;

4. From the evidence presented, the Court concludes that the harm, loss, and injury to

   Plaintiff is continuing and ongoing unless this Court restrains the unlawful activity of

   Defendant Gerry Spence’s Trial Lawyer College at Thunderhead Ranch, Gerald L.

   Spence, John Zelbst, Rex Parris, Joseph H. Low, Kent Spence, and John Doe.

5. From the evidence presented, the Court concludes that if it did not issue this Temporary

   Restraining Order, Plaintiff would suffer irreparable injury and harm because:

   a. Plaintiff has made a sufficient showing that Defendants are infringing upon

       Plaintiff’s federally-registered trademarks to Plaintiff’s detriment and to

       Defendants’ benefit;

   b. Defendants’ infringing use of Plaintiff’s federally-registered trademarks appears

       likely to confuse the audience receiving Defendants’ infringing communications

       and publications to Plaintiff’s detriment and to Defendants’ benefit;

   c. Defendants have taken actions that appear to be attempts to pass off Defendant

       Gerry Spence’s Trial Lawyers College at Thunderhead Ranch as Plaintiff, to

       Plaintiff’s detriment and to Defendants’ benefit;


                                         2
         Case 1:20-cv-00080-JMC Document 27 Filed 05/27/20 Page 3 of 5




           d. Defendants have taken actions that appear to be attempts to pass off Gerald L.

               Spence, John Zelbst, Rex Paris, Joseph H. Low, and Kent Spence as Plaintiff’s

               representatives to Plaintiff’s detriment and to Defendants’ benefit;

       6. The evidence presented in support of the application suggest that Defendants’ acts are

           willful and intentional; and

       7. Defendants’ past and current actions resulted in Plaintiff suffering and/or likely

           suffering an irreparable harm and injury that may not be adequately compensated by

           damages.

       The Court further finds that this Order is both necessary and appropriate in order to prevent

imminent and irreparable harm and injury to Plaintiff’s nonprofit business and services.

       The Court further finds that the irreparable harm that Plaintiff would suffer in the absence

of this Temporary Restraining Order would outweigh any damages that this Order might cause

Defendants and that the issuance of this Temporary Restraining Order is in the public interest.

       THE COURT THEREFORE ORDERS THAT:

       1. Defendants are hereby restrained and enjoined immediately from:

           a. Directly or indirectly infringing on either of Plaintiff’s federally-registered

               trademarks, specifically, those trademarks bearing the numbers 4,197,908 (the ‘908

               Mark) and 4,198,054 (the ‘054 Mark) (collectively, “Plaintiff’s Marks”); and

           b. Directly or indirectly engaging in any false designations of origin, passing off, false

               and/or misleading statements, false advertising, and/or unfair competition related

               to Plaintiff’s Marks and/or from taking any actions that mislead or confuse the

               public regarding the same.




                                                 3
           Case 1:20-cv-00080-JMC Document 27 Filed 05/27/20 Page 4 of 5




        2. Defendants are hereby restrained and enjoined immediately from directly or indirectly

            destroying, altering, disposing of, consuming, tampering with, or in any manner

            secreting any and all business or personal records, memos, correspondence, emails,

            letters, electronic communications, electronically stored information, or other paper

            and electronic documentation or records relating to or referring in any manner to the

            matters and facts alleged in Plaintiff’s Original Complaint; and,

        3. Defendants received actual notice of this Order and made an appearance on the record.

        The Court sets Plaintiff’s Application for Preliminary Injunction for a hearing on June 9,

2020 at 9:00 a.m. via ZoomGov. The hearing’s purpose shall be to determine whether the Court

should make this Temporary Restraining Order a Preliminary Injunction pending a full trial on the

merits. Plaintiff shall file its application on or before May 27, 2020. Defendants shall file any

response on or before June 1, 2020. Plaintiff shall file any reply on or before June 4, 2020.

        The Clerk shall issue this Temporary Restraining Order upon Plaintiff posting a bond of

$20,000.

        The Court finds that this Temporary Restraining Order is entered upon very special

circumstances. It is supported by evidence showing imminent and irreparable harm that will

deprive Plaintiff of a just resolution of its dispute absent entry of this Order. This Order represents

the least restrictive means to protect against the threatened imminent and irreparable harm the

Court found. The Court further finds that the irreparable harm Plaintiff would suffer in the absence

of this Order would greatly outweigh any damages that the Order might cause Defendants and that

the issuance of this Order is in the public interest.

        This Order expires at 11:59 p.m. on June 9, 2020.

        IT IS SO ORDERED.


                                                   4
Case 1:20-cv-00080-JMC Document 27 Filed 05/27/20 Page 5 of 5




                                       Entered for the Court
                                       this the 27th day of May, 2020

                                       /s/ Joel M. Carson III______
                                       Joel M. Carson III
                                       United States Circuit Judge
                                       Sitting by Designation




                             5
